Citation Nr: 1725531	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-22 144	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the sacrococcygeal joints.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for DJD of the sacrococcygeal joints and assigned an initial 10 percent disability rating, all effective August 25, 2010 (date of original claim for service connection).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in January 2017 and a transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified that he is unemployed, having retired due to his service-connected DJD of the sacrococcygeal joints.  Generally, in increased ratings claims a claim for TDIU claim will be considered part and parcel of the increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds that the record has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has thus been added as an additional subject for current appellate consideration.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has never had thoracolumbar flexion of less than 60 degrees, and his combined range of motion of the thoracolumbar spine in all planes has never been less than 200 degrees, and he does not have muscle spasm and any guarding is due to nonservice-connected thoracolumbar degenerative disc disease and degenerative joint disease.  

2.  The Veteran has not reported his past educational attainment or past work experience but he retired at age 62 from employment as a car salesman.  

3.  The Veteran only service-connected disability is DJD of the sacrococcygeal joints, rated 10 percent disabling.  

4.  The service-connected DJD of the sacrococcygeal joints does not preclude obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for DJD of the sacrococcygeal joints are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5236 (2016).  

2.  The criteria for a TDU rating are not met.  38 C.F.R. §§ 3.102, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letters in September 2010 and June 2011 as to the initial claim for service connection.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are on file.  Multiple lay statements and a statement from a private chiropractor have been received.  The Veteran testified before the undersigned VLJ at a January 2017 videoconference.  Neither the Veteran nor his representative have alleged that there was any impropriety or flaw in the conduct of that hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The appellant has been provided VA rating examination in June and December 2011, January 2014, and June 2016.  The adequacy of the examinations has not been challenged, except that in a VA Form 9 in April 2014 the Veteran reported that a VA examiner, presumably the January 2014 VA examiner, kept telling him to bend and stretch more and more until he could no longer bend.  The pain had increased the more he bent over but the examiner kept pushing him to bend and he went far beyond the point where he first had discomfort and restriction.  He had done as instructed but had not realized that it would be graded as a greater range of motion, thus decreasing his level of compensation.  However, the Board finds that such vague objections are not a valid basis for discrediting the results of the examination inasmuch as it was performed by a medical professional and in keeping with examination guidelines.  Moreover, the Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Here, while the 2014 VA examination is challenged, as stated, the objections are without merit.  

All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but not obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Background

A February 1962 STR reflects that an X-ray had revealed an anterior dislocation and/or fracture of the 2nd coccygeal bone.  An actual X-ray report shows that here was almost 90 degrees of anterior dislocation of the 2nd - 4th coccygeal bones probably from prior injury.  The impression was that there was anterior dislocation or fracture of the 2nd coccygeal bone combined with dislocation.  Another STR that month shows that X-rays revealed a healed undisplaced fracture in the lower portion of the sacrum.  

VA outpatient treatment (VAOPT) records show that in July 2009 the Veteran complained of low back pain as well as pain and numbness of his legs.  Straight leg raising (SLR) elicit right leg pain but reflexes were 2+ and sensation was intact.  X-rays were consistent with DJD.  

A September 2010 statement from an acquaintance reflects that in 2009 the Veteran had complained of pain in his back, a tingling sensation in his lower extremities, and demonstrated difficulty in walking after only a short period of time. Additionally, even sitting or driving short distances proved arduous for him.  Also, he felt the need to stop and hold on to a stationary object, e.g., a mailbox, in order to regain balance.  In a statement that same month the Veteran's daughter reported that between 1993 and 1994 she had had to help her father when he was unable to arise from the floor due to extreme back pain, and she had driven him to a chiropractor.  The Veteran's son reported that in 2009 after some walking the Veteran had complained of a sore back, which required him to rest and he needed assistance returning to a standing position.  

In a June 2011 statement the Veteran reported that he could not stand for any length of time or walk for any distance without pain.  

On VA examination in June 2011 the claim file was not available for review but was reviewed after the examination.  The Veteran reported that he had discomfort intermittently since his injury and intermittently had pain, which at times radiated into both buttocks.  There were times when it was painful to hyperextend the low back.  He reported that he often had pain if he sat in a particular type of chair.  Intermittently, if he twisted the wrong way he experienced a sharp jab of pain.  

The Veteran reported that on most days, he could not stand for greater than 10 minutes or walk for greater than a half block without developing pain in the low back and sacrococcygeal region.  He could not really distinguish the true location or origin of the pain.  He felt his symptoms had been worsening.  He had tried to wear a lower back brace occasionally.  He did not use of other assistive devices.  The only medication which he took was Aleve every couple of days which had a fair effect and he did not report any side effects.  There were no reported flare-ups and no associated bowel or bladder incontinence issues.  There was no pain with constipation or with bowel movements.  

The Veteran did not report an effect on his occupation because he was not currently employed; however, when he used to work selling cars, he would experience pain with prolonged walking.  There was a moderate effect on cooking, shopping, and chores, which were limited to his being unable to stand for prolonged periods of time.  

On physical examination there was no objective evidence of deformity or abnormal angulation in the sacrococcygeal region.  There was a generalized tenderness to palpation of the sacrococcygeal region, externally.  There was minimal buttocks tenderness to palpation.  The Veteran's gait was normal, steady, and unassisted.  There was no evidence of constitutional bone disease.  The diagnosis was a healed sacral fracture.  The examiner reported that after a review of the claim file the Veteran's symptoms and physical examination findings were accordant with the physical examinations and radiological findings, as reported in the claim file.  Therefore, it was at least as likely as not that the Veteran's current condition, healed sacral fracture, was due to the injury during service.  

On VA examination on December 12, 2011, the diagnosis was DJD of the sacrococcygeal joints.  The Veteran complained of near-constant low back pain which he described as aching, in the mid coccygeal region.  He took Alieve 2 to 3 times weekly to alleviate pain.  He was unable to walk more than 1 block without having to stop, or to stand more than 10 minutes without having to sit down due to discomfort.  He did not report having flare-ups that impacted function of this thoracolumbar spine.  

On physical examination thoracolumbar flexion was to 90 degrees or greater, with pain beginning at that point.  Extension was to 30 degrees or greater, with pain beginning at that point.  Right and left lateral bending were each to 30 degrees or greater, with pain beginning at that point.  Right and left lateral rotation were each to 30 degrees or greater without pain.  He was able to perform repetitive use testing with three repetitions of motion without any changes or limitations in his ranges of motion.  He did not have any functional loss and/or functional impairment of the thoracolumbar spine.  He did not have localized tenderness or pain to palpation of joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the thoracolumbar spine.  Strength was normal in all joints of the lower extremities, bilaterally, and there was no muscle atrophy.  Reflexes were 2+ at both knees and ankles.  Sensation was normal at the upper anterior thighs (L2), thighs/knees (L3/4), lower legs/ankles (L4/L5/S1), and the feet and toes (L5).  Straight leg raising (SLR) was negative, bilaterally.  He did not have any radicular pain or any other signs or symptoms due to radiculopathy or any bowel or bladder problems.  It was reported that he did not have intervertebral disc syndrome (IVDS).  He did not use an assistive device as a normal mode of locomotion.  It was noted that arthritis had been radiologically documented.  

It was reported that the thoracolumbar spine condition impacted his ability to work in that he was retired and lived alone; but stated that he got lower back pain after walking 1 block or after standing for 5 to 10 minutes, necessitating that he stop walking or sit down.  The examiner reported that it was possible that the coccygeal fracture sustained in 1962 could have influenced the development of DJD of the same area. Also, he had lumbosacral DJD based on X-rays.  Because the coccyx was not weight bearing, it was unlikely that the lumbosacral DJD was caused by or aggravated by the coccyx fracture in 1962.  However, the Veteran had symptoms related to lower back discomfort, and it was difficult to tell whether these were due to the sacrococcygeal DJD or the lumbosacral DJD.  The symptoms were likely due to both in equal proportions.  

X-rays of the sacrococcygeal segments revealed degenerative arthrosis changes at the lumbosacral junction and were suggestive of fairly healed prior fracture deformity about the sacrococcygeal junction.  

Lumbar X-rays in December 2011, compared to X-rays in 2009, revealed persistent advanced multilevel spondylosis with both osteoarthritic and discogenic degenerative findings.  

An August 2012 statement from a friend of 11 years reflects that after walking any distance the Veteran would complain of a sore back.  He would use a shopping cart as a walker due to back pain.  

In September 2012 a chiropractor, L. D., reported having treated the Veteran for a lumbar condition and severe back pain for a period of several months in 1985.  

The Veteran has submitted a copy of a Disability Parking Identification which he reported was issued in April 2013 by a VA physician.   

In an undated statement a friend of the Veteran's for 10 years reported that for at least 5 of those years he was aware of the Veteran's back pain.  The Veteran's back pain seemed to be getting worse every time they get together.  His walk had changed, and he did not have the same gait as in the past.  He could not stand on his feet as long as he used to be able without complaining of back pain and needing to sit down for a while.  

On VA examination on January 23, 2014, the Veteran's VA medical records were reviewed.  The Veteran's diagnosis was a healed sacral fracture.  The examiner noted that, historically, the Veteran sustained a nondisplaced fractured of his sacrum during service and the evidence in the claim file indicated that it was clinically healed.  The Veteran reported continued low back pain since service for which he had taken Aleve but was advised to take Ibuprofen instead, which he reported did not provide as much relief.  He reported that at times he had sharp pains.  

The examiner explained that as to the diagnosis of a healed sacral fracture, the examination was completed for a healed sacral fracture or "degenerative joint disease of the sacrococcygeal joint" as indicated by the prior examination reports of June and December 2011.  The examiner stated that this current diagnosis would not be considered a new condition or diagnosis, rather it had been written to be as specific as possible to describe the service-connected condition.  

The examiner further stated that having reviewed the December 2011 X-rays the impression was that of a fairly healed prior fracture about the sacrococcygeal junction.  X-rays in 1962 indicated a healed displaced fracture though the lower end of the sacrum.  X-rays in December 2011 also indicated degenerative arthrosis at the lumbosacral junction.  

The examiner reported that the lumbosacral joint (and lumbar spine) were different joints than the sacrum and the sacrococcygeal joint.  Therefore, the examiner had continued the diagnosis of a sacral fracture, healed because the arthrosis on the December 2011 X-ray was in the lumbosacral joint, and not the sacrococcygeal joint, and it was the latter, i.e., the sacrococcygeal joint, that was the subject of the current examination. 

The examiner stated that as to range of motion, the 1962 healed sacral fracture, without historical objective evidence with chronic issues, e.g., limitations, treatments, etc., would not be the cause of limited range of motion more than 50 years later.  Any limitation in spinal range of motion was more strongly related to the changes associated with the aging process.  

The examiner further explained that regarding radiculopathy, once again, it was indisputable that the Veteran had arthritis of the lumbar spine; however, it was the examiner's understanding that the lumbar spine was not the service-connected condition.  Rather, the examination was for evaluation of the service-connected healed sacral fracture.  The Veteran reported radicular pains into the right leg but his pain was more likely originating from, other etiology, i.e., his lumbar spine, and not the service-connected healed sacral fracture.  

Additionally, regarding X-ray of the thoracolumbar spine, the arthritic changes on X-rays were of the lumbar spine and the lumbosacral joint; whereas, X-rays of the sacrum and sacrococcygeal joint indicated a well healed sacrococcygeal joint. 

On examination the Veteran did not report having flare-ups that impacted function of the thoracolumbar spine.  Thoracolumbar flexion was to 90 degrees or greater, and extension as well as right and left lateral bending and right and left rotation were all to 30 degrees or greater; and there was not objective evidence of pain on any motion.  After three repetitions of motion these ranges of motion remained unchanged.  He did not have any functional loss and/or functional impairment of the thoracolumbar spine.  He did not have any muscle spasm, including none which resulted in an abnormal gait or abnormal spinal contour.  He did not have any guarding, including none which resulted in an abnormal gait or abnormal spinal contour.  He did have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He also had mild tenderness to palpation of the muscles around the coccyx.  Strength was normal, at 5/5, at all joints of both lower extremities, and there was no muscle atrophy.  Reflexes were normal, at 2+, at both knees and both ankles.  Sensation to light touch was normal, bilaterally, throughout both lower extremities.  There was no ankylosis of the spine.  

The examiner stated that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy and no other neurologic abnormalities or findings related to the thoracolumbar spine, e.g., bowel or bladders problems, and no IVDS (as qualified in the examiner's earlier statements).  The Veteran did not use an assistive device as a normal mode of locomotion.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  It was reported that the thoracolumbar spine (back) condition impacted on the Veteran's ability to work because for the last several years, he had had pain with prolonged sitting and standing.  However, the examiner further stated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability either during flare-ups or when the sacrococcygeal joint was used repeatedly over a period of time.  

At the June 22, 2016 VA examination the Veteran's VBMS and VA medical records were reviewed.  The examiner reported that the diagnoses were a sacral fracture, rated as DJD, as well as "DDD [degenerative disc disease]/DJD."  The Veteran reported always having back pain, which he rated as 4 on a scale of 10 but which could be worse with hard use.  He reported having soreness with any walking but could walk part of a block without have to rest.  He used a push cart when shopping.  He occasionally used a back brace.  He used small amounts of nonsteroidal anti-inflammatory medications but used Tylenol constantly.  He had most recently been treated for back pain last May.  His activities of daily living were slow and labored, with moderate soreness of the low back.  He performed house work slowly.  It was reported that his back pain was mechanical in nature and in the L2-S1 area, bilaterally.  The examiner reported that clinical notes appeared to show that the Veteran was living with chronic mechanical back pain but did not particularly have complaints relative to the sacrococcygeal fracture area but just the low back area.  The examiner also recorded portions of the medical history as recorded in the report of the 2014 VA examination.  

The Veteran did not report having flare-ups of his thoracolumbar spine.  He reported having function loss or functional impairment, as reported in his current complaints.  On physical examination thoracolumbar flexion was to 65 degrees (a loss of 25 degrees from normal), extension was to 20 degrees (a loss of 10 degrees from normal), but right and left lateral bending as well as right and left rotation were normal, each being to 30 degrees.  He had pain in all planes of motion.  It was reported that the limitation of motion contributed to functional loss because of slow movement and the activities of daily living, together with pain, resulting in moderate functional loss.  There was evidence of pain with weight-bearing.  There was mild overall tenderness on palpation of the joints or associated soft tissue of the thoracolumbar spine.  He could perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  

The examiner reported that the result of the examination were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time but could not be expressed in terms of range of motion without resorting to speculation.  

The Veteran did not have any muscle spasm but did have localized tenderness of the thoracolumbar spine, however it did not result in an abnormality of gait or spinal contour.  He had moderate guarding of the thoracolumbar spine which did result in an abnormality of gait or spinal contour.  Strength was normal, at 5/5, in all joints of the lower extremities, bilaterally, and there was no muscle atrophy.  Reflexes were normal, at 2+, at both knees and both ankles.  Sensation to light touch was normal in all portions of both lower extremities.  It was reported that the Veteran did not have radicular pain or other signs or symptoms of radiculopathy, and he did not have IVDS.  There was no ankylosis of the spine.  He regularly used a back brace to assist him in locomotion.  The examiner reported that there was no thoracic vertebral fracture with a loss of 50 percent or more of body height.  

The examiner reported that as to the Veteran thoracolumbar spine condition's impact on the Veteran's ability to work, he could perform work at a sedentary level and light physical work.  

The examiner reported that the service-connected condition was the old fracture between the sacrum and coccyx, which was a relatively innocuous condition which was neither tender at the time of the examination nor were there complaints about this area.  Rather, the complaints were related to the "life-onset" of lumbar DDD and DJD, which was not related to the service-connected sacrococcygeal disorder.  The lumbar DDD/DJD was not caused by or worsened by the service-connected sacrococcygeal disorder and the lumbar DDD/DJD did not impact this old fracture area.  

At the videoconference it was asserted that the Veteran's disability more closely approximated a 20 percent disability rating because he had continuously had radicular symptoms down his legs consisting of tingling, pain, weakness, and loss of sensation.  He also had had difficulty walking after a short period of time, and difficulty sitting and driving short distances.  These problems were worsening, and were greater in the right leg.  He sometimes used a cart when shopping as a walker.  Walking long distances caused numbness.  

It was asserted that the findings on the recent June 24, 2016 VA rating examination warranted a 20 percent rating.  These findings were pain, weakness, fatigability, and incoordination.  He also had at that time guarding resulting in an abnormality gait or abnormality spinal contour.  His VA examinations had yielded comments that his back disorder would affect his ability to obtain and maintain a substantially gainful occupation.  The Veteran testified that he had been the car business selling cars and he could not do that anymore.  His back had been very painful when on the showroom floor and he had had to do a lot of walking.  He had retired at age 62 because of the severity of his back disability.  Also, it was requested that consideration be given to a higher rating on an extraschedular basis.  It was also noted that a December 2011 VA examiner had found that the symptoms attributable to the sacral and the lumbosacral spine were likely due to both, and could not be parsed out between the lumbar and the sacral spine because the symptoms were likely due to both, in equal proportion.  


Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  A disability rating must include consideration of the functional impairment as to the ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  The entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Rating examinations should test for pain on active and passive motion, including weight-bearing and nonweight-bearing; if possible, compare with motion of an opposite, undamaged joint; and include findings as to functional loss during flare-ups.  Correia v. McDonald, 28 Vet. App. 158 (2016).  However, as to the spine there is no "opposite undamaged joint" and any nonweight-bearing positioning would require an examinee to be either supine or prone and in either case motion simply cannot be tested.  Likewise, if there is no flare-up at the time of an examination an examiner can only record an examinee's subjective complaints and history, or require an examiner to resort to speculation.  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, behavior and verbalizing of complaints and are effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  Ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion must be considered, and painful motion of a joint with periarticular pathology is to be assigned at least a minimum compensable rating.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  However, the holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because Diagnostic Code (DC) 5003 (rating arthritis) requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for painful joint motion which is not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joint motion that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5242) but degenerative disc disease (DDD), i.e., IVDS is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes).  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching of the spine.  The disabilities rated under this General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).  

Under the DC 5243, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating, but both methods may not be used as this would result in prohibited pyramiding.  38 C.F.R. § 4.14; see Bierman v. Brown, 6 Vet. App. 125 (1994), Brady v. Brown, 4 Vet. App. 203, 206 (1993), and Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Note 1 following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of these motions and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note 4 provides that range of motion measurement is to be rounded off to the nearest five degrees.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board will address whether the Veteran has IVDS which is service-connected such that a rating could potentially be made on the basis of incapacitating episodes or a separate rating could be assigned on the basis of radicular pathology causing neurological impairment affecting the lower extremities.  However, in this case the relevant VA rating criteria are not met using either methodology because the preponderance of the medical opinions expressed by VA examiners make it clear that the Veteran has not only DJD of the lumbar spine but some degree of DDD of the lumbar spine and that both of these pathologies are unrelated to the Veteran's residuals of a sacrococcygeal fracture.  For clarification, a complete reading of the record shows that the references to the Veteran's having DDD are that he has DDD of the lumbar spine and not the sacrococcygeal area.  Thus, the Veteran's complaints of radicular pain stem from DDD of the lumbar spine.  Indeed, a fair reading of the evidentiary record also makes it clear that the Veteran had never been diagnosed with DDD of the sacrococcygeal joint.  Thus, to the extent that the Veteran has any incapacitating episodes due to DDD of the lumbar spine or any neurologic symptoms or impairment of the lower extremities from lumbar radiculopathy, such may not be considered in arriving at the proper disability evaluation for the service-connected residuals of a sacrococcygeal fracture.  

On the other hand, while also had DJD of the lumbar spine, in addition to DDD of the lumbar spine, which may impact upon his ability to move his thoracolumbar spine, the Board is unable to separate any loss of motion due to either nonservice-connected DDD or nonservice-connected DJD of the lumbar spine from the service-connected residuals of a sacrococcygeal fracture.  However, the examinations in 2011 and the examination in 2014 found that he had no limitation of motion of the thoracolumbar spine.  The examination in 2016 found flexion to 65 degrees and extension to 20 degrees, with all other motions in the other planes of motion being normal.  As such, the Veteran did not have such limitation of motion as to warrant the next higher schedular rating of 20 percent, either on the basis of limited flexion or limitation of the combined ranges of motion.  

The December 2011 VA examiner reported that the Veteran's had lower back pain after walking 1 block or after standing for 5 to 10 minutes, necessitating that he stop walking or sit down, and that the symptoms were likely due to both in equal proportions to the service-connected sacrococcygeal fracture residuals and the nonservice-connected lumbar DDD and DJD.  However, the current 10 percent rating encompasses pain stemming from the service-connected disability.  

It is asserted that a 20 percent rating is warranted based upon the findings at the 2016 VA that the Veteran had guarding which resulted in either an abnormal gait or abnormal spinal contour.  In this regard, it is not clear from the examination report whether such guarding caused either an abnormal gait or abnormal spinal contour.  This is because, despite a lay statement indicating a change in the Veteran's gait, no rating examination, including the examination in 2016, observed the Veteran to have an abnormal gait or described any form of abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, there is a lay statement indicating that the Veteran's gait had changed, but there was no description indicating that the Veteran's gait was in any manner significantly abnormal.  In any event, it must be noted that the 2016 examination report described the service-connected residuals of a sacrococcygeal fracture as being a relatively innocuous condition.  In fact, the service-connected sacrococcygeal fracture residuals were not then manifested by any tenderness nor were there complaints about that area.  Rather, the 2016 examiner noted that the Veteran's ongoing complaints were related to the "life-onset" of lumbar DDD and DJD, which was not related to the service-connected sacrococcygeal disorder.  In other words, the evidence does not show that any guarding which the Veteran may now have is due to anything other than the nonservice-connected lumbar DDD and DJD.  There is otherwise nothing in the record which demonstrates that any guarding of the thoracolumbar spine is in any way due to or a manifestation of the service-connected sacrococcygeal fracture residuals.  Thus, unlike the thoracolumbar limitation of motion, the thoracolumbar guarding may not be considered for the purpose of evaluating the service-connected residuals of a fracture of the sacrococcygeal joint.  Accordingly, this finding is not a basis upon which a schedular 20 percent disability rating may be assigned.  

The Board has given consideration to the multiple lay statements of record as to the impairment which the Veteran has, particularly in describing his difficulty in performing certain activities.  However, none of these lay statements address a primary concern in this case, which is distinguishing between impairment due to the service-connected sacrococcygeal fracture residuals and his more progressive and disabling lumbar DDD and DJD.  

For these reasons, the Board finds that the preponderance of the evidence is against finding that throughout the appeal period the Veteran's service-connected DJD of the sacrococcygeal joints has ever warranted more than a 10 percent schedular disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  At the videoconference it was specifically requested that consideration be given to the assignment of a higher rating on an extraschedular basis for the service-connected DJD of the sacrococcygeal joints, which is the Veteran's only service-connected disorder.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

While it is true that the schedular rating criteria do not always address the symptoms specifically described by a veteran this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to any contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is otherwise inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision).  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Here, the Veteran's receives only minimal relief of pain through the use of over-the-counter medication.  On the other hand, a factor which weighs against referral for extraschedular consideration is the fact that the evidentiary record amply demonstrates, as discussed above, that much of his pain and functional impairment stems from his nonservice-connected DDD and DJD of the lumbar spine.  

Also, the Veteran may receive a higher rating if the service-connected disorder worsens to such an extent as to meet the schedular criteria for such a rating.  The significance of the availability of potentially higher schedular rating is that the Court's holding in Thun v. Peake, 22 Vet. App. 111,115 (2008) was that "[t]he threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available [italics added] schedular evaluations for that service-connected disability are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigned the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for the currently assigned rating would preclude, in determining whether the schedular criteria in the Rating Schedule were adequate, consideration of all criteria used in rating a particular disability.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).

These factors alone, in the judgment of the Board, would be sufficient to find that referral for extraschedular consideration is not warranted.  

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing DC criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  The level of severity and symptomatology of the Veteran's service-connected sacrococcygeal fracture residuals have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment including limitation of motion due to pain, are addressed by the rating criteria under which such disabilities are rated.  

The schedular criteria for rating the sacrococcygeal fracture residuals provide for ratings based on the presence of painful motion and limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Id., Mitchell, Id.).  

Next, the Board will address functional impairment as to specific activities of which the Veteran has complained.  One such activity is cooking.  Such impairment does not usually involve using the lumbar spine in bending, and mostly involves usage of the shoulder and arm.  To the extent that cooking requires forward flexion, such specific measure of motion is explicitly part of the schedular rating criteria.  

As for functional impairment with dressing oneself, the specific acts of bending or twisting of the back that may be required to dress oneself are contemplated by the schedular rating criteria based on limited and painful motion.  For example, to the extent that dressing oneself requires forward flexion, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To some lesser extent, dressing oneself may require lumbar extension, lateral flexion, and rotation, which are all part of the schedular rating criteria under combined range of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V.

As to functional impairment with respect to exercise, to the extent that exercise involves prolonged standing, sitting, walking, bending, disturbance of locomotion, or instability of station, such functional impairment has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

As to functional impairment with respect to grocery shopping, or shopping generally, including in this case the Veteran's use of a cart when shopping, as well as lifting, including the lifting of day-to-day objects, the slight lateral or twisting movements required for lifting objects such as groceries or other day-to-day objects (to the extent the lifting is performed by the back rather than only arms and shoulders) may suggest lifting of the objects in the position of slight forward flexion, although simply lifting objects may equally involve minimal back flexion or movement when lifting by primarily using the legs, arms, and shoulders.  As such, to the extent that these activities may involve forward flexion of the lumbar spine, such forward flexion is explicitly part of the schedular rating criteria and a schedular rating may be based on forward flexion alone.  To the extent that lifting shopping items or other items may require extension, lateral flexion, and rotation, such movements are part of the schedular rating criteria under combined range of motion.  

As to functional impairment with respect to house cleaning, to the extent that house cleaning involves any type of lumbar spine motion, all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine are considered in arriving at a rating for the orthopedic manifestations of a spinal disorder.  See 38 C.F.R. § 4.71a, Plate V.  

"Interference with sitting" is considered as part of the schedular rating criteria and, likewise, interference with standing and weigh-bearing, as well as instability of station, are considered as part of the schedular rating criteria.  Prolonged walking is part of the schedular rating criteria which contemplates disturbance of locomotion and interference with weight-bearing because prolonged walking necessarily involves weight-bearing.  See 38 C.F.R. § 4.45.  The minimal forward flexion of the back required to position oneself for standing by using the legs (as lifting is primarily performed with the legs, rather than the back) is contemplated by the schedular rating criteria based on limitation of motion, and specifically forward flexion, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability.  

To the extent that any of these activities causes incidental pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (the schedular rating criteria contemplate limitation of spine motion with or without symptoms such as pain, whether or not it radiates); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disability.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran in the future actually develops greater functional impairment in the future.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

For all the foregoing reasons, the preponderance of the evidence of record is against finding that staged ratings are warranted at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this determination, the Board has considered the doctrine of granting the benefit of the doubt to the Veteran but does not find the evidence is approximately balanced such as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The preponderance of the evidence is against the claim and, thus, there is no doubt to be resolved in favor of the Veteran.  

TDIU

As noted, the contentions on appeal, including at the 2016 videoconference, show that the Veteran has raised a claim for a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a TDIU rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and it is determined that the service- connected disabilities preclude substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a TDIU rating may be assigned if the claim is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 117 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117 (explaining the distinction between extraschedular ratings under 38 C.F.R. § 3.321(b)(1) and TDIU under 38 C.F.R. § 4.16).  "[R]equiring that there be evidence of interference with 'obtaining or retaining' employment exacts a higher standard than is required for a finding of 'marked interference with employment' under [38 C.F.R.] § 3.321(b)(1)."  Thun, 22 Vet. App. at 117 (2008).  

Here, the Veteran's only service-connected disorder is that for which an initial higher disability rating is sought, i.e., DJD of the sacrococcygeal joints rated 10 percent disabling.  Accordingly, a TDIU rating may not be assigned under 38 C.F.R. § 4.16(a).  

Because the matter of potential entitlement to a TDIU rating was first raised at the January 2017 videoconference the Veteran has not executed VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As result, the extent of the Veteran's education is unknown and all that is known of his past employment is what he reported at the videoconference, i.e., that he had worked as a car salesman and retired at age 62 because of the severity of his back disability.  

Several VA examiners have listed the impact of the service-connected spinal disorder upon the Veteran's ability to engage in the activities of daily living.  

The Board has considered the testimony and lay statement as to the Veteran's use of a shopping cart as a walker.  However, overall, this evidence shows that while the Veteran has more recently begun to use a back brace, there has never been any documented impairment in his gait or need for use of a cane, much less a walker.  

The December 2011 VA examiner reported that the thoracolumbar spine condition impacted the Veteran's ability to work because he had lower back pain after walking 1 block or after standing for 5 to 10 minutes, necessitating that he stop walking or sit down, and this was due in equal parts to the sacrococcygeal DJD and nonservice-connected lumbar DDD and DJD.  

The 2014 VA examiner stated that the Veteran's thoracolumbar spine (back) condition impacted on the Veteran's ability to work because for the last several years, he had had pain with prolonged sitting and standing.  However, even assuming, without conceding, that this addressed the service-connected sacrococcygeal fracture residuals of DJD, rather than the nonservice-connected lumbar DDD and DJD or that symptomatology of these two different disabilities could not be separated for adjudicative purposes, that examiner further stated that pain, weakness, fatigability, and incoordination did not significantly limit functional ability either during flare-ups or when the sacrococcygeal joint was used repeatedly over a period of time.  

The 2016 VA examiner reported that the Veteran's activities of daily living were slow and labored, with moderate soreness of the low back, and he performed house work slowly.  Pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time but could not be expressed in terms of range of motion without resorting to speculation.  

However, despite the Veteran's subjective complaints of impairment, repeated examinations have revealed very little in the way of actual limitation of motion of the thoracolumbar spine and there is no clinical evidence of impaired reflexes, strength, sensation, balance or coordination.  While he has reported using shopping carts as a "walker" the fact remains that he has never used even a cane as an ambulatory aid and has only recently has begun to use a back brace and even so not on a regular basis.  

Thus, given the Veteran's written correspondence which shows that he is literate, even if the extent of his education is not known, and his past employment, the Board finds that the conclusion of the 2016 VA examiner is in accordance with the evidence as a whole and that the Veteran's service-connected sacrococcygeal DJD as a residual of a fracture is not productive of such impairment as to preclude him from light physical work or sedentary employment.  Taken as a whole, the evidence shows that the Veteran retained substantial functional abilities and despite the overall impairment due to his service-connected disorder he is capable of substantially gainful employment.  Thus, it is not persuasively shown that the service-connected disabilities preclude a substantially gainfully occupation such as to warrant referral to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  


ORDER

An initial rating in excess of 10 percent for DJD of the sacrococcygeal joints is denied.  

A TDIU rating is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


